Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Claims 94-109 in the reply filed on 12/3/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 94, and 105-107 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christianson et al. (US 2017/0128208) in view of Chambers et al. (US 2018/0200049). 

Referring to claim 94 Christianson et al. discloses a method of deploying prosthetic heart valve in an annulus of a native heart valve(valve 2000 paragraph 72 discloses a valve delivered to a native annulus), the prosthetic valve having (i) an outer frame(Fig. 2a; 2100) with a supra-annular member(2110), a subannular member(2200), and a transannular member(indicated at 2100) coupled therebetween(see Fig. 2A) and (ii) a flow control component(valve including leaflets within the valve body 2100; Fig.2A; paragraph 50) mounted to the outer frame and at least partially disposed in the transannular member (mounted within the valve body 2100), the method comprising: removably 
Christianson et al.  lacks a detailed description of a side-deliverable heart valve, advancing the prosthetic valve in a delivery configuration through a lumen of a delivery catheter included in the delivery system such that a central axis extending through the flow control component is perpendicular to a longitudinal axis extending through the lumen of the delivery catheter, a distal end of the delivery catheter being disposed in an atrium of the heart; releasing the prosthetic valve from the distal end of the delivery catheter;  and placing a proximal anchoring element of the subannular member of the outer frame in a first configuration after the releasing the prosthetic valve.
Chambers et al. discloses a side deliverable prosthesis (device 300 with mitral valve 305 is loaded into the delivery sheath (304) in a sideways orientation (paragraph 52)); advancing the prosthetic valve in a delivery configuration through a lumen of a delivery catheter included in the delivery system(the device 300 with the valve 305 is advanced distally through the lumen of the delivery sheath 304; paragraph 52) such that a central axis extending through the flow control component is perpendicular to a longitudinal axis extending through the lumen of the delivery catheter, a distal end of 
It would have been obvious to a person of ordinary skill in the art to modify the prosthesis of Christianson et al. to be side deliverable from a catheter as taught in Chambers et al. in order to provide a minimally invasive method for delivering and positioning an implant in the native annulus. 
Referring to claim 105, as modified in claim 94 above, modified Christianson et al. discloses compressing the prosthetic valve along a first axis extending through the supra-annular member, the transannular member, and the subannular member(the valve body 2100, including region 2110(supra-annular member), body 2100(transannular member), and clips 2200 (subannular member), can be compressed along a longitudinal axis of valve 2000; Fig.2a, paragraph 49), and folding the prosthetic valve along a second axis orthogonal to the first axis(leaflet clips 2200, are folded to the first state about a hinge axis orthogonal to the long axis of valve 2100; Fig. 21; paragraph 72, and 85)) the folding the prosthetic valve placing the prosthetic valve in the delivery configuration(leaflet clips 2200 are folded to the first state (delivery configuration), Fig. 21, paragraph 72 and 85). 
Christianson et al. fails to disclose the compressing the prosthetic valve placing the prosthetic valve in the delivery configuration.
Chambers et al. discloses the compressing the prosthetic calve placing the prosthetic valve in the delivery configuration (the device 300 with the valve 305 is loaded sideways into the sheath 304, 
It would have been obvious to a person of ordinary skill in the art to modify Christianson et al. prosthetic heart valve to be side delivered from a catheter by compressing it along a first axis and folding it along a second axis because, as Chambers et al. discloses, when the mitral valve is collapsed along the first axis and loaded into the delivery sheath in a sideways orientation the valve is positioned facing downward which properly orients, aligns, and positions the prosthetic heart valve relative to the native valve.
Referring to claim 106, as applied to claim 105 above, Christianson et al. lacks a detailed description of loading the prosthetic valve while in the delivery configuration into the lumen of the delivery catheter such that the first axis and the second axis are orthogonal to the longitudinal axis extending through the lumen of the delivery catheter.
Chambers et al. discloses loading the prosthetic valve while in the delivery configuration into the lumen of the delivery catheter such that the first axis and the second axis are orthogonal to the longitudinal axis extending through the lumen of the delivery catheter (the device 300 with the valve 305 is loaded sideways into the sheath 304, Figs. 3A-3B; paragraphs 51-52). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the prosthesis of Christianson et al. to be side-deliverable as taught in Chambers et al. in order to provide a minimally invasive method for delivering and positioning an implant in the native annulus. [It should be noted that the valve of Christianson et al. is fully capable of being compressible along a longitudinal axis and foldable along a second axis orthogonal to the longitudinal axis, and would only take routine skill in the art to provide that configuration in order to make the valve of Christianson et al. side deliverable].
Referring to claim 107, Modified Christianson et al, as modified in claim 94 above, discloses wherein the portion of the delivery system(both anchoring tether 2130 and control elements 2300; Fig. 2A and paragraph 67) includes an actuator(2300), the placing the proximal anchoring element in the first configuration includes placing the proximal anchoring element in the first configuration in response to a first actuation of the actuator(the proximal anchoring element of the leaf clips 2200 is transitioned to an intermediate position between the first and second positions by apply force to control elements 2300(actuator), Figs. 2A-2B and paragraphs 72-73), and the transitioning the proximal anchoring element from the first configuration to the second configuration includes transitioning the proximal anchoring element from the first configuration to the second configuration in response to a second actuation of the actuator(from the intermediate position the leaflet clip 2200a is transitioned to a third position where it clips to the native valve by further applying force and then releasing force (second actuation) to control elements 2300(actuator), Figs. 2B-2C, paragraphs 73-74).

Claim 95 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christianson et al. (US 2017/0128208) in view of Chambers et al. (US 2018/0200049) as applied to claim 94 above, and further in view of Lamphere et al. (US 2008/0221672).

Referring to claim 95, as modified in claim 94 above, modified Christianson et al. discloses removably coupling outer frame to the portion of the delivery system (control elements 2300 are removably coupled to leaflet clips 2200, paragraph 70), the method further comprising: decoupling the portion of the delivery system from the outer frame after the transitioning the proximal anchoring element from the first configuration to the second configuration (after clips 2200 transition to the third position (second configuration) the control elements 2300 will be removed to leave the valve 2000 in the native annuls (paragraph 69-70 and 74). 
Christianson et al. lacks a detailed description of wherein the removably coupling the outer frame to the portion of the delivery system includes removably coupling the supra-annular member of the outer frame to the portion of the delivery system, the method further comprising: decoupling the portion of the delivery system from the supra-annular member of the outer frame after the transitioning the proximal anchoring element from the first configuration to the second configuration.
Lamphere et al. discloses wherein the removably coupling the outer frame to the portion of the delivery system includes removably the supra-annular member of the outer frame to the portion of the delivery system (the distal end region 2102(supra-annular region) of the element 2100(outer frame) is shown to be coupled (removably) to cored 2800(portion of the delivery system; Fig. 28C, paragraph 116)), the method further comprising: decoupling the portion of the delivery system from the supra-annular member of the outer frame after the transition the proximal anchoring element from the first configuration to the second configuration (the distal end region 2102(supra-annular member) of the element 2100(outer frame) will be uncoupled from cord 2800(portion of the delivery system when fully implanted and deployed in the native valve (Fig. 28; paragraph 94 and 116)). 
It would have been obvious to a person of ordinary skill in the art to further modify the prosthesis of modified Christainson et al. to have the method comprising wherein the removably coupling the outer frame to the portion of the delivery system includes removably coupling the supra-annular member of the outer frame to the portion of the delivery system, the method further comprising: decoupling the portion of the delivery system from the supra-annular member of the outer frame after the transitioning the proximal anchoring element from the first configuration to the second configuration as taught in Lamphere et al. in order to control the anchoring elements of the supra and sub-annular portions in order to more securely anchor the valve in the correct position of the native valve and prevent migration of the valve. 

Allowable Subject Matter
Claims 96-104, and 108-109 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Referring to claim 96, Christianson et al. and Chambers et al. lacks a detailed description of wherein the supra-annular member forms an outer loop, an inner loop, and a spline coupled to the outer loop and the inner loop.
Lamphere et al. teaches a supra-annular member (2208, Fig. 22) with an outer loop (2214) an inner loop (2210) and spline (2212).  However, it would not have been obvious to a person of ordinary skill in the art to combine the teachings of Lamphere et al. as there is no motivation or reason to combine the supra-annular features of Lamphere et al. with that taught in modified Christianson et al. 
Claims 97-99 depend from claim 96. 
Referring to clam 100, Modified Christianson et al. discloses a yoke (2120) removably coupling the outer frame (2100) to the portion of the delivery system (Fig. 2A). 
However, the prior art of record lacks a detailed description of removably coupling the yoke to the supra-annular member of the outer frame via a set of tethers, and the advancing the prosthetic valve in the delivery configuration through the lumen of the delivery catheter includes exerting a force, via the yoke, on the supra-annular member. 
It would require more than routine skill in the art to further modify the method of modified Christianson et al. to combine teachings from these prior arts to reach the desired functionality of the device. 
Referring to claim 101, Modified Christianson et al. lacks a detailed description of wherein the portion of the delivery system includes a guidewire catheter, the removably coupling the outer frame to 
It would not have been obvious to a person of ordinary skill in the art to further modify the Christianson et al. reference to include these additional structural and functional features as it is not explicitly taught in other art in a manner that makes it of routine skill in the art. 
Claims 102-104, are dependent from claim 101. 
Referring to claim 108, as applied to claim 107 above, Modified Christianson et al. lacks a detailed description of moving a proximal portion of an anterior wall of the transannular member and a proximal portion of a posterior wall of the transannular member toward the proximal anchoring element in response to the first actuation of the actuator; and allowing the proximal portion of the anterior wall and the proximal portion of the posterior wall to move away from the proximal anchoring element in response to the second actuation of the actuator.
It would have required more than routine skill in the art to combine/modify the device of modified Christianson et al. further to disclose these features/functionality.
Referring to claim 109, as applied to claim 107 above, Modified Christianson et al. lacks a detailed description of removing, at least in part, the prosthetic valve from the annulus of the native heart valve prior to the transitioning the proximal anchoring element from the first configuration to the second configuration; retracting at least a portion of the prosthetic valve into the lumen of the delivery catheter in response to a third actuation of the actuator, and reseating the prosthetic valve in the annulus of the native heart valve while the proximal anchoring element is in the first configuration.
It would have required more than routine skill in the art to combine/modify the device of modified Christianson et al. further to disclose these features/functionality.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774